Case 6:20-cv-00487-ADA Document 48-1 Filed 12/11/20 Page 1 of 3




  EXHIBIT A
             Case 6:20-cv-00487-ADA Document 48-1 Filed 12/11/20 Page 2 of 3

ZTE acknowledges and conﬁrms this brieﬁng schedule.

With respect to the Mo on to Transfer brieﬁngs, the Amended Complaints moot these brieﬁngs as well, and new
brieﬁngs should adhere to the same meline addressed above.

Please let us know WSOU’s case law support for opposing these extensions, and WSOU’s support for why the
Mo ons to Transfer are not mooted.

We look forward to your mely response so we may ﬁle the necessary extensions by Friday, November 13, 2020,

Regards,
Lionel

From: Jim Etheridge <jim@etheridgelaw.com>
Sent: Tuesday, November 10, 2020 9:03 PM
To: Lavenue, Lionel <lionel.lavenue@ﬁnnegan.com>
Cc: Schulz, Bradford <Bradford.Schulz@ﬁnnegan.com>; Edgington, Bradley <Bradley.Edgington@ﬁnnegan.com>;
IPTeam <IPTeam@etheridgelaw.com>; 'mark@wal airpllc.com' <mark@wal airpllc.com>
Subject: RE: Follow-Up, WSOU v. ZTE (WDTX)

EXTERNAL Email:

Lionel,

We are not opposed to a 14-day extension of your deadline to ﬁle a mo on to dismiss to December 4, if
you will agree to a reciprocal extension of our deadline to respond. Also, given that one of our weeks
would fall over Christmas, we request that the deadline to respond be extended to January 8. This
would give us a two-week extension not coun ng the week from Christmas Day to New Year's Day.

That said, we do not think the 1404 Mo ons to Transfer for convenience are mooted by our amended
complaints.
Are you saying you consider the 1404 mo ons to somehow be mooted? Presently, we disagree and are
opposed, but look forward to your reply.

Cordially,
Jim



From: Lavenue, Lionel <lionel.lavenue@ﬁnnegan.com>
Sent: Tuesday, November 10, 2020 10:29 AM
To: Jim Etheridge <jim@etheridgelaw.com>; Ryan Loveless <ryan@etheridgelaw.com>; Travis Richins
<travis@etheridgelaw.com>; Bre Mangrum <bre @etheridgelaw.com>; Jeﬀ Huang
<jhuang@etheridgelaw.com>; Brian Koide <brian@etheridgelaw.com>; 'mark@wal airpllc.com'
<mark@wal airpllc.com>
Cc: Schulz, Bradford <Bradford.Schulz@ﬁnnegan.com>; Edgington, Bradley <Bradley.Edgington@ﬁnnegan.com>;
IPTeam <IPTeam@etheridgelaw.com>
Subject: Follow-Up, WSOU v. ZTE (WDTX)

Counsel,

We kindly request a response to our requests for the extensions of me.
             Case 6:20-cv-00487-ADA Document 48-1 Filed 12/11/20 Page 3 of 3

RE: Follow-Up, WSOU v. ZTE (WDTX)

Jim Etheridge <jim@etheridgelaw.com>
Tue 11/10/2020 10:48 PM
To: Lavenue, Lionel <lionel.lavenue@finnegan.com>
Cc: Schulz, Bradford <Bradford.Schulz@finnegan.com>; IPTeam <IPTeam@etheridgelaw.com>; 'mark@waltfairpllc.com'
<mark@waltfairpllc.com>; Leonard, Katherine <Katherine.Leonard@finnegan.com>
Lionel,

Reading back through this email trial, seems in the back and forth we never replied to your request that
given your Reply briefs are due Friday, November 13, “would WSOU consent to a 7-day extension for
those Reply briefs?”

Yes, we do consent to a 7-day extension for those Reply briefs.

Cordially,
Jim




From: Lavenue, Lionel <lionel.lavenue@ﬁnnegan.com>
Sent: Tuesday, November 10, 2020 8:43 PM
To: Jim Etheridge <jim@etheridgelaw.com>
Cc: Schulz, Bradford <Bradford.Schulz@ﬁnnegan.com>; IPTeam <IPTeam@etheridgelaw.com>;
'mark@wal airpllc.com' <mark@wal airpllc.com>; Leonard, Katherine <Katherine.Leonard@ﬁnnegan.com>
Subject: RE: Follow-Up, WSOU v. ZTE (WDTX)

Jim,

WSOU’s Amended Complaint, if mely (which ZTE does not concede), moots both the Mo on to Dismiss and the
Mo on to Transfer brieﬁngs for all 11 cases and for all ZTE en es.

Please let us know if you have case law suppor ng your posi on that the Amended Complaints do not moot the
en re set of brieﬁngs—in par cular the mo ons to transfer.

For instance, in support of our understanding, it is generally recognized that “an amended pleading supersedes
the original for all purposes.” Nolen v. Lu in Indus., Inc., 466 F. App’x 895, 898 (Fed. Cir. 2012) (emphasis added);
see also King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994) (“An amended complaint supersedes the original complaint
and render it of no legal eﬀect”). And, the courts in Texas recognize that the “plain ﬀ should not be allowed to
amend its complaint in response to a mo on and then require the movant to rest on its outdated brieﬁng.”
Lumina Networks Ltd. v. BiScience Inc., 2019 WL 2084426 (E.D. Tex. 2019). Thus, the Mo on to Dismiss and the
Mo on to Transfer brieﬁng sets for all cases and all ZTE en es are mooted by WSOU’s Amended Complaint.

With respect to the Mo on to Dismiss brieﬁngs, WSOU concedes that all brieﬁngs for all ZTE en es are mooted
by the Amended Complaint, and that the par es further agree to brieﬁng extensions for these new brieﬁngs:

       ZTE receives a 14-day extension to December 4, 2020 for ﬁling new Mo ons to Dismiss with respect to all
       ZTE en es.
       WSOU receives a reciprocal 14-day extension (not coun ng the Christmas-New Years week) for ﬁling a
       response by January 8, 2021.
